DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 recites the limitations “creating a current to-be-scheduled task queue”, “allocating computing resources”, and “enabling the plurality of to-be-scheduled tasks to be scheduled”. These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind. For example, “creating … a task queue [...]” in the context of the claim encompasses a user making a list. Similarly, ’allocating .. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 2-8 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claim 1. For instance, claims 2-8 recite further mental steps which fail to make the claims any less abstract and thus are not additional to the abstract idea. Claims 2-8 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 1 into patent-eligible subject matter.
Claims 1-8 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.
Claim 9 recites the limitations “creating a current to-be-scheduled task queue”, “allocating computing resources”, and “enabling the plurality of to-be-scheduled tasks to be scheduled”. These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind. For example, creating … a task queue [...]” in the context of the claim encompasses a user making a list. Similarly, ’allocating .. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The device performing these steps are recited at a high-level of generality (i.e., as generic computer components performing the generic computer functions) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.
Claims 10-16 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claim 9, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claim 9. For instance, Claims 10-16 recite further mental steps which fail to make the claims any less abstract and thus are not additional to the abstract idea. Claims 10-16 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 9 into patent-eligible subject matter.
Claims 9-16 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.
Claim 17 recites the limitations “creating a current to-be-scheduled task queue”, “allocating computing resources”, and “enabling the plurality of to-be-scheduled tasks to be scheduled”. These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind. For example, creating … a task queue [...]” in the context of the claim encompasses a user making a list. Similarly, ’allocating .. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements — a computer-readable storage medium medium to perform the creating, allocating and enabling step. The medium in these steps are recited at a high-level of generality (i.e., as generic medium performing the generic computer functions of the creating, allocating and enabling steps) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a medium to perform the creating, allocating and enabling steps amount to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 18-20 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claim 17, but do not add any 
Claims 17-20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms lack antecedent basis in the claims:
Claim 7 line 28, “the second device”.
Claim 15 line 20, “the second device”.
The following terms are not clearly understood:
Claim 7 lines 1-4 recite, “determining a first to-be-scheduled task from the plurality of to-be-scheduled tasks according to a determination that the first amount of idle computing resources exceeds the second amount of idle computing resources”. The claim appears to require the 
Claim 15 is rejected for the same reasons as claim 7 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suman et al. (US PG Pub No. US 2019/0034227 A1) in view of Boctor et al. (US PG Pub No. US 2013/0152097 A1).

Regarding claim 1 Suman teaches a task scheduling method, comprising the steps of: 

allocating computing resources used for scheduling the plurality of to-be-scheduled tasks ([0035] wherein computer resources are allocated); and 
enabling the plurality of to-be-scheduled tasks to be scheduled by using the computing resources ([0004], wherein in tasks are scheduling to be processed using computer resources). 
Suman does not teach that a plurality of to-be-scheduled tasks in the current to-be-scheduled task queue are scheduled in the same round of scheduling.
It is old and well known to use round robin scheduling whereby the tasks are scheduled in the same round of scheduling by assigning resources to each waiting task. For example, Boctor teaches tasks are selected by the resource scheduler 312 from the first workload 302 and the second workload 304 in a " round-robin" fashion ([0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to schedule a plurality of to-be-scheduled tasks in the current to-be-scheduled task queue in the same round of scheduling. One would be motivated by the desire to ensure all tasks are scheduled fairly. 

Regarding claim 2, Boctor teaches creating the current to-be-scheduled task queue comprises the steps of: determining whether an unscheduled historical task 

Regarding claim 3, Boctor teaches scheduling, according to a determination that a to-be-scheduled historical task exists, the historical task before the task in the plurality of task sets is scheduled ([0047]). 

Regarding claim 4, Boctor teaches determining service levels corresponding to users associated with the plurality of task sets; and determining the priorities of the plurality of task sets based on the service levels ([0033]). 

Regarding claim 5, Suman teaches wherein the plurality of task sets at least comprise a first task set having a first priority and a second task set having a second priority, the first priority being higher than the second priority, and wherein creating the current to-be-scheduled task queue comprises the steps of: 
determining a first quantity of tasks in the first task set and a second quantity of tasks in the second task set; and creating the current to-be-scheduled task queue based on the first priority, the second priority, the first quantity, and the second quantity, to enable a third quantity of tasks in the first task set in the current to-be-scheduled task queue to exceed a fourth quantity of tasks in the second task set ([0021], wherein tasks sets are processed using priority information, therefore it is inherent that a higher priority task set would be given more execution resources). 

Regarding claim 6, Suman teaches the task processing system comprises a plurality of special-purpose processing units ([0030]), and wherein allocating the computing resources comprises the steps of: 
determining amounts of computing resources required for the plurality of to-be-scheduled tasks ([0021]); 
determining amounts of idle computing resources of the plurality of special-purpose processing units ([0021]); and 
allocating the computing resources based on the amounts of idle computing resources and the amounts of computing resources required for the plurality of to-be-scheduled tasks ([0021]). 

Regarding claim 7, Suman teaches wherein the plurality of special-purpose processing units at least comprise a first special-purpose processing unit and a second special-purpose processing unit ([0030]), and wherein allocating the computing resources based on the amounts of idle computing resources and the amounts of computing resources required for the plurality of to-be-scheduled tasks comprises the steps of: 
comparing a first amount of idle computing resources of the first special-purpose processing unit with a second amount of idle computing resources of the second device ([0021]); 
determining a first to-be-scheduled task from the plurality of to-be-scheduled tasks according to a determination that the first amount of idle computing resources 
allocating, from the first amount of idle computing resources, an amount of computing resources used for scheduling the first to-be-scheduled task ([0042]). 

Regarding claim 8, Suman does not teach determining whether the amount of idle computing resources satisfies an amount of computing resources required for a first to-be-scheduled task in the plurality of to-be-scheduled tasks; and adding the first to-be-scheduled task to a to-be-scheduled task queue in a next round according to a determination that the amount of idle computing resources does not satisfy the amount of computing resources required for the first to-be-scheduled task. 
However, it would have readily occurred to the skilled artisan before the effective filing date of the invention to delay the scheduling of a task to a subsequent time, if resources are simply not available to service the task. 
Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or merely the result of common sense, ordinary creativity, and ordinary skill.  KSR v. Teleflex  

Regarding claims 9-20, they are the device and medium claims of claims 1-8 above. Therefore, they are rejected for the same reasons as claims 1-8 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/Primary Examiner, Art Unit 2195